EXHIBIT TRUSTMARK CORPORATION Capital Purchase Program Agreement Regarding Executive Compensation Limitations Omnibus Amendment of All Compensation Plans This Agreement is adopted as of November 21, 2008 by Trustmark Corporation, a Mississippi corporation (the "Company"), for itself and all of its subsidiaries treated as a single employer with the Company under Section 31 C.F.R. Section 30.1(b), in connection with the Company’s participation in the Troubled Asset Relief Program Capital Purchase Program (the “CPP”) created by the U.S. Department of the Treasury (the “Treasury Department”) pursuant to authority granted under the Emergency Economic Stabilization Act of 2008 (the “EESA”), pursuant to which program the Company will issue to the Treasury Department shares of the Company’s senior preferred stock and a warrant to purchase shares of common stock of the Company, in accordance with the terms and conditions in a Letter
